UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-34959 AUSTRALIA ACQUISITION CORP. (Exact name of registrant as specified in its charter) Level 9 Podium, 530 Collins Street Melbourne VIC 3000 Australia +61 (2) 9380 6899 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ordinary Shares, par value $0.001 per share Warrants to purchase Ordinary Shares Units, each consisting of one Ordinary Share, par value $0.001 per share, and one Warrant (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: Ordinary Shares, par value $0.001 per share: 9 holders Warrants to purchase Ordinary Shares: 9 holders Units, each consisting of one Ordinary Share, par value $0.001 per share, and one Warrant: 1 holder Pursuant to the requirements of the Securities Exchange Act of 1934, Australia Acquisition Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. AUSTRALIA ACQUISITION CORP. Date: December 17, 2012 By: /s/ Peter Ziegler Name: Peter Ziegler Title: Chief Executive Officer and Chairman of the Board
